ACCEPTED
                                                                                                         03-14-00198-CV
                                                                                                                3904930
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    1/26/2015 4:47:53 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                    CAUSE NO. 03-14-00198-CV

CITY OF NEW BRAUNFELS, TEXAS,                      §           IN THE COURT OF FILED
                                                                               APPEALS
                                                                                     IN
           Appellant,                              §                          3rd COURT OF APPEALS
                                                   §                              AUSTIN, TEXAS
v.                                                 §                          1/26/2015 4:47:53 PM
                                                   §                            JEFFREY D. KYLE
STOP THE ORDINANCES, PLEASE;                       §                                  Clerk
W.W.GAF, INC., D/B/A ROCKING' R                    §           THIRD DISTRICT OF TEXAS
RIVER RIDES; TEXAS TUBES; TOURIST                  §
ASSOCIATED BUSINESSES OF COMAL                     §
COUNTY; UNION RIVER, LLC, D/B/A                    §
LANDA RIVER TRIPS; CHUCK'S TUBES;                  §
WATERPARICMANAGEMENT,INC.;                         §
TRI-CITY DISTRIBUTORS, LP AND                      §
STONE RANDALL WILLIAMS,                            §
            Appellees.                             §           AUSTIN, TEXAS


                   APPELLEES' MOTION TO RESET ORAL ARGUMENT


TO THE HONORABLE JUSTICES OF SAID COURT:

       Appellees ask the Court to reset oral argument.

                                        A. INTRODUCTION

       I.        Appellant is City of New Braunfels, Texas; Appellees are STOP The Ordinances,

Please; W.W.GAF, Inc., d/b/a Rocking' R River Rides; Texas Tubes; Tourist Associated Businesses

of Coma! County; Union River, LLC, d/b/a Landa River Trips; Chuck's Tubes; Waterpark

Management, Inc.; Tri-City Distributors, LP and Stone Randall Williams.

       2.        This appeal is scheduled for oral argument on February II, 2015, at I :30 p.m.

       3.        Appellee has attempted to obtain agreement but Appellant's counsel has not been

able to agree or disagree with this Motion as of today.

                               B. ARGUMENT & AUTHORITIES

       4.        The Court has the authority under Texas Rule of Appellate Procedure 10.5( c) to reset

oral argument.

                                              Page 1 of 4
        5.      Appellees ask the Court to reset oral argument in this case because Appellees' lead

attorney, James B. Ewbank, II, cannot attend oral argument on the date presently scheduled for

argument.

        6.      On the date scheduled for argument, James B. Ewbank, II, is scheduled to be in trial

as lead counsel in the Court of Common Pleas before Judge John A. Enlow, Courtroom #2, in

Portage County, Ohio, Amanda Linna et al v. Robert Lewis et al, Cause No. 2008 CV 01519. A

copy of the Notice of Hearing setting the Civil Jury Trial is attached hereto as Exhibit A-1. This

matter has been set for trial since July 30, 2014. No other attorney is available to take over the trial,

and try the matter as lead counsel, within two weeks.

       7.       James B. Ewbank, II is the only attorney for Appellees who has been significantly

involved in the extensive and protracted dispute between the patiies since its inception. No other

attorney in the firm is able to m·gue this case because no other attorney is familiar with the history

and detailed facts of the case.

       8.      Oral argument is necessary for the proper presentation of this case because oral

argument will facilitate the Court's understanding of the complex facts and issues in the case.

       9.      No motion to reset oral argument has been granted in this case.

       10.     Appellees attach an affidavit to this motion to establish facts that are not included in

the appellate record, are not lmown to the Court in its official capacity, and are not within the

personal knowledge of the attorney signing this motion. See Affidavit of James B. Ewbank, II,

which is attached hereto as Exhibit A. Tex. R. App. P. 10.2.

                                             C. PRAYER

       11.     For these reasons, Appellees ask the Cou1i to grant this motion and to reschedule the

oral argument in this case.




                                              Page 2 of 4
                                                  Respectfully submitted,

                                                  COKINOS, BOSIEN & YOUNG
                                                  121 0 Nueces St.
                                                  Austin, Texas 78701
                                                  (512) 476-1080 (Office)
                                                  (512) 476-7770 (Fax)




                                                  By    h/~$. 8~                       ##
                                                         JAMES B. EWBANK II
                                                         State BarNo. 06752710
                                                         jewbank@cbylaw.com
                                                         JACK QUENTIN NICHOLS
                                                         State Bar No. 24002692
                                                         jnichols@cbylaw.com

                                                  ATTORNEYS FOR APPELLEES



                            CERTIFICATE OF CONFERENCE

        On January 26, 2015, the undersigned counsel attempted to conferred with William M.
McKamie, counsel for Appellant who indicated that he is unable to agree or disagree as to this
motion.




                                                         JAMES B. EWBANK, II




                                         Page 3 of 4
                               CERTIFICATE OF SERVICE

       I hereby certify that on January a. In-\L , 2015, I served a copy of Appellees' Motion to
Reset Oral Argument on the parties listed below by electronic service and that the electronic
transmission was reported as complete. My email address is jewbank@cbylaw.com.

ATTORNEYS FOR APPELLANT
       William M. McKamie
       MCKAMIE KRUEGER, LLP
       941 Proton Road
       San Antonio, Texas 78258
       (210) 546-2122 (Office)
       (21 0) 546-2130 (Fax)
       mick@mckamiekmeger.com




                                                          JAMES B. EWBANK, II




                                         Page 4 of 4
                                  CAUSE NO. 03-14-00198-CV

CITY OF NEW BRAUNFELS, TEXAS,                     §           IN THE COURT OF APPEALS
           Appellant,                             §
                                                  §
v.                                                §
                                                  §
STOP THE ORDINANCES, PLEASE;                      §
W.W.GAF, INC., D/B/A ROCKING' R                   §           THIRD DISTRICT OF TEXAS
RIVER RIDES; TEXAS TUBES; TOURIST                 §
ASSOCIATED BUSINESSES OF COMAL                    §
COUNTY; UNION RIVER, LLC, D/B/A                   §
LANDA RIVER TRIPS; CHUCK'S TUBES;                 §
WATERPARI(MANAGEMENT, INC.;                       §
TRI-CITY DISTRIBUTORS, LP AND                     §
STONE RANDALL WILLIAMS,                           §
            Appellees.                            §           AUSTIN, TEXAS


                AFFIDAVIT OF JAMES B. EWBANK, II IN SUPPORT OF
                APPELLEES' MOTION TO RESET ORAL ARGUMENT


STATE OF TEXAS                        §
                                      §
COUNTY OF TRAVIS                      §

       BEFORE ME, the undersigned authority, on this day personally appeared James B. Ewbank,

II, a person !mown to me, who, after being duly sworn, stated and deposed as follows:

              "My name is James B. Ewbank, II. I am over twenty-one (21) years of age,
       have never been convicted of a felony, and am competent to make this affidavit. All
       the matters stated herein are true and correct within my personallmowledge.

               "I am lead counsel for Appellees in the above-numbered and titled cause. The
       parties to this cause have a long histoty of evolving and protracted litigation. I have
       been representing Appellees in parallel matters involving the same or similar
       disputes between the parties since 2007. This appeal is just one part of ongoing and
       complex litigation. I believe that due to the complex issues involved in the appeal,
       oral argument is essential.

             "On January 22, 2015, I received notification that the above-titled and
       numbered cause had been set for submission and oral argument on February 11,
       2015.




                                            Page 1 of 2            EXHIBIT A
              "I am currently set for trial in Ohio as lead counsel in the case of Amanda
      Linna et al v. Robert Lewis et al, Cause No. 2008 CV 01519, Enlow, Courtroom #2,
      in Potiage County, Ohio on February 9, 2015. Exhibit I. That trial date was set over
      six months ago, on July 30, 2014. Exhibit I. A copy of the notice of hearing is
      attached hereto as Exhibit I and is incorporated for all purposes.

              "I am the only counsel for the Defendant in the case who is sufficiently
      familiar with the facts and issues presented to tty the case. There have not been any
      motions for continuance filed and none are anticipated. The case has been pending
      for a significant amount of time and is ready to be heard. I anticipate that the trial
      will last two weeks, beginning on February 9, 2015 and ending on February 20,
      2015.

              "This is Appellees' first Motion to Reset Oral Argument. This request is not
      for delay only, but so that justice may be done."

FURTHER AFFIANT SAYETH NOT.
                                                               \
                                                                                               I
                                                                   JAMES B. EWBANK, II


SUBSCRIBED AND SWORN TO BEFORE ME by the saidJames B. Ewbank, II on this dJ,--\\.....
day of January, 2015.


                           LOIS E. GARDNER
                         MY COMMISSION EXPIRES
                           September 18,2015




                                                 Page 2 of 2
                                                                  FILED
                                                         COURT OF COMMON PLEAS

                                                                30 July 20I4

                                                        LINDA K. FANKHAUSER, CLERK
                                                           PORTAGE COUNTY, OHIO


JAMES EWBANK
1210 NUECES ST
AUSTIN TX 78701

                      NOTICE OF HEARING


AMANDA LINNA et a!                CASE: 2008 CV 01519

      PLAINTIFF

vs.

ROBERT LEWIS eta!
      DEFENDANT



CIVIL JURY TRIAL IN THE ABOVE ENTITLED CASE HAS BEEN SCHEDULED

ON February 09, 2015 AT 8:30am BEFORE JUDGE JOHN A ENLOW,

COURTROOM #2.



                                       VICKI BENNETT
                                       ASSIGNMENT COMMISSIONER
                                       COMMON PLEAS COURT
                                       330-297-3858

CC:  HANK F MEYER
STUART E SCOTT
WILLARD HANNER
MICHAEL A HILL
DENNIS ROBERT LANSDOWNE
BRENTS SILYERMAN
FRANK LEONETTI III
RAFAEL P MCLAUGHLIN




                                                            EXHIBIT A-1
                             SCANNED